DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 9-11, 17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bajj et al. (US 2015/0092552) in view of Lee (US 2013/0188624), Pawar et al. (US Patent No. 9,867,199) , Li et al. (US 2018/0288670) and Reed et al. (US 2011/0080274).
Regarding Claim 1, Bajj teaches a base station ([0004] base station), comprising: a processor ([0004] processor); a memory coupled to the processor ([0004] a memory coupled to the processor); a base station access radio coupled to the processor ([0004] radio modules); a user equipment module, coupled to the processor, for providing a backhaul link for the base station ([0004] a backhaul interface module configured to send data to a network and receive data from the network); and
a sniffer circuit coupled to the processor ([0004] sniffer module), wherein the sniffer circuit further comprises:
a PHY processing layer ([0036] Each of the radio modules 210 may be configured to support a specific protocol stack. The protocol stack may include ... and a Physical (PHY) layer; [0044] sniffer module 211 may be provided as software-defined radios (SDRs). An SDR is a programmable radio device that includes a processor for executing signal processing. A variety of different radio protocols (waveforms) can be received and transmitted depending on the software that is executed by the processor of an SDR) for receiving samples from a radio receive chain ([0034] The RF interface module 240 includes circuitry for transmission and reception of the radio signals such as power amplifiers for driving the antennas, low noise amplifiers (LNAs) for amplifying signals received by the antennas, tuners, upconverters, and downconverters; [0058] the sniffer module 211 may determine the signal strength and other characteristics of signals received by the small cell eNB; [0060] In the continuous mode, a dedicated receiver, for example, the sniffer module 210, is used for signal detection);
at least two partial user equipment modules, for receiving the samples from the PHY processing layer and for performing processing on the received samples ([0044] The radio modules 210 and sniffer module 211 may be provided as software-defined radios (SDRs). An SDR is a programmable radio device that includes a processor for executing signal processing. A variety of different radio protocols (waveforms) can be received and transmitted depending on the software that is executed by the processor of an SDR); and
wherein the base station being configured to detect nearby radio frequency sources using the sniffer circuit ([0048] The small cell eNB can use the sniffer module 211 as a radio in band sniffer to detect existing macro base station carrier frequencies or other small cell carrier frequencies in wireless radio bands).
	However, Bajj does not teach receiving in-phase and quadrature samples; at least two radio access technology (RAT)-specific partial user equipment modules, for receiving the in-phase and quadrature samples and for performing RAT-specific processing on the received samples; wherein the base station is a mobile base station providing access in a moving vehicle, the base station being configured to turn itself on and off to avoid interference with other base stations in proximity of the vehicle and wherein the sniffer circuit is turned off or on based on a vehicle ignition status.
	In an analogous art, Lee teaches at least two radio access technology (RAT)-specific partial user equipment modules, for receiving the samples from the PHY processing layer and for performing RAT-specific processing on the received samples ([0026] Different types of network cells may be in a mixed form in the mobile communication network; [0034] Assuming that the above-described mobile communication network is a LTE network, the LTE network may interwork with an inter-RAT network).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Bajj’s base station so that all signal samples from different RATs can be detected and measured, and thus improve the applicability of the sniffing system and provide more accurate and wider support for the operator to reduce the interference among in a network.
	The combination of Bajj and Lee does not teach receiving in-phase and quadrature samples; wherein the base station is a mobile base station providing access in a moving vehicle, the base station being configured to turn itself on and off to avoid interference with other base stations in proximity of the vehicle and wherein the sniffer circuit is turned off or on based on a vehicle ignition status.
	In an analogous art, Pawar teaches receiving in-phase and quadrature samples (column 9, lines 25-40, base station 14 may regularly provide base station 12 with I/Q samples for all signals that base station 14 receives. In that case, since UEs 32 and 34 are located in the overlap of coverage with base station 14, base station 12 may invoke application of uplink CoMP for UEs 32 and 34 by starting to use those received I/Q samples, along with those it obtained itself, to help improve determination of the underlying data transmissions from UEs 32 and 34. Alternatively, if base station 12 is not yet receiving such I/Q samples from base station 14, base station 12 could invoke application of uplink CoMP for UEs 32 and 34 by signaling to base station 14 to request base station 14 to start obtaining and providing the I/Q samples, and by starting to use those received I/Q samples, along with those it obtained itself, to help improve determination of the underlying data transmissions from UEs 32 and 34).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Pawar’s method with Bajj’s base station so that all the modulated signal samples sent from other base stations can be readily demodulated and decoded by the receiving base station. Thus, better estimation of the interference can be obtained, and effectiveness of the sniffing method is improved.
The combination of Bajj, Lee and Pawar does not teach wherein the base station is a mobile base station providing access in a moving vehicle, the base station being configured to turn itself on and off to avoid interference with other base stations in proximity of the vehicle and wherein the sniffer circuit is turned off or on based on a vehicle ignition status.
In an analogous art, Li teaches wherein the base station is a mobile base station providing access in a moving vehicle ([0229] The node 30 may be embodied in other apparatuses or devices, such as … a vehicle), the base station being configured to turn itself on and off to avoid interference with other base stations in proximity of the vehicle ([0089] Another example is shown in FIG. 7 as Use Case III in a scalable and self-organized heterogeneous network system, where either HeNB 202 or WLAN 103 may be turned on or off for managing the access network congestion, interference among the cells, system power consumption, as well as the system maintenance due to reconfiguration or failure fixing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li’s method with Bajj’s base station so that it can manage the access network congestion, interference among the cells and system power consumption (Li [0089]). Thus, a scalable and self-organized heterogeneous network system is efficiently deployed.
The combination of Bajj, Lee, Pawar and Li does not teach wherein the sniffer circuit is turned off or on based on a vehicle ignition status.
In an analogous art, Reed teaches wherein the sniffer circuit is turned off or on based on a vehicle ignition status ([0039] the detection system is automatically activated when the vehicle is started, such as by turning on the ignition, and the transmission is moved for "Park". Although not shown, the converse is also true, and the detection system is deactivated when the vehicle is turned off or put back into "Park". At 220, the system passively monitors signals on one or more of the cellular frequencies using at least one antenna 10. During this stage, the detection system 100 may perform any number of functions if there is a cellphone that is active but in the idle mode; [0046] the signal detection system 100 is automatically activated when the vehicle ignition switch is "on" and the vehicle transmission is placed in gear, that is, any position other than the "neutral" position. The signal detection system is powered off and disengaged when the vehicle ignition switch is "off", or when the vehicle transmission is in a disengaged position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Reed’s method with Bajj’s base station so that the unnecessary power consumption can be avoided, and a more power-efficient detection system can be accomplished.

Regarding Claim 3, the combination of Bajj, Lee, Pawar, Li and Reed, specifically Bajj teaches the sniffer circuit is enabled to operate continuously and asynchronously and to report status to the processor periodically or based on a change in a monitored signal ([0060] The continuous mode can provide signal detection without interrupting user data traffic to and from the small cell eNB. The use of a dedicated receiver also allows quick detection of intra-frequency network changes. Information about detected network changes can be supplied to self-configuration functions to provide a quick response to dynamic situations. The continuous mode also detects inter-frequency network changes, for example, on a periodic schedule. Information about detected inter-frequency network changes is also supplied for self-configuration and self-optimization functions).

Regarding Claim 4, the combination of Bajj, Lee, Pawar, Li and Reed, specifically Bajj teaches the sniffer circuit is coupled to a wideband radio frequency filter ([0048] detect existing macro base station carrier frequencies or other small cell carrier frequencies in wireless radio bands … using sniffed information of the frequency usage to allow offload to other frequency bands, examining usage of one carrier's radio resources and reallocating capacity from a full carrier to other unused carriers within the same band; [0034] The RF interface module 240 includes circuitry for transmission and reception of the radio signals such as power amplifiers for driving the antennas, low noise amplifiers (LNAs) for amplifying signals received by the antennas, tuners, upconverters, and downconverters).

Regarding Claim 5, the combination of Bajj, Lee, Pawar, Li and Reed, specifically Bajj teaches the sniffer circuit is coupled to a wideband radio frequency power amplifier ([0048] detect existing macro base station carrier frequencies or other small cell carrier frequencies in wireless radio bands … using sniffed information of the frequency usage to allow offload to other frequency bands, examining usage of one carrier's radio resources and reallocating capacity from a full carrier to other unused carriers within the same band; [0034] The RF interface module 240 includes circuitry for transmission and reception of the radio signals such as power amplifiers for driving the antennas, low noise amplifiers (LNAs) for amplifying signals received by the antennas, tuners, upconverters, and downconverters).

Regarding Claim 6, the combination of Bajj, Lee, Pawar, Li and Reed, specifically Bajj teaches the sniffer circuit is coupled to a software-defined radio and is configured to retune the software-defined radio to receive signals in specific - 34 -Attorney Docket No.: PWS-72512US01Date of Deposit: May 8, 2018frequency bands ([0044] The radio modules 210 and sniffer module 211 may be provided as software-defined radios (SDRs). An SDR is a programmable radio device that includes a processor for executing signal processing. A variety of different radio protocols (waveforms) can be received and transmitted depending on the software that is executed by the processor of an SDR. An SDR can be rapidly reconfigured to change radio protocols used), and wherein the specific frequency bands are selected from the set of global UMTS transmission bands ([0048] The small cell eNB can use the sniffer module 211 as a radio in band sniffer to detect existing macro base station carrier frequencies or other small cell carrier frequencies in wireless radio bands; [0058] In the initialization mode, the network monitor mode module performs a full scan of all frequencies to build a map of the neighbor cells).

Regarding Claim 7, Bajj does not teach the sniffer circuit is configured to receive samples and process the samples using a CDMA algorithm, an OFDM algorithm, or a TDMA algorithm, sequentially or in parallel, thereby determining a signal type of the received samples.
In an analogous art, Lee teaches the sniffer circuit is configured to receive samples and process the samples using a CDMA algorithm, an OFDM algorithm, or a TDMA algorithm, sequentially or in parallel, thereby determining a signal type of the received samples ([0025] a mobile communication network may include a 2G mobile communication network such as global system for mobile communication (GSM) and code division multiple access (CDMA), a mobile communication network for supporting wireless internet such as long term evolution (LTE) and wireless fidelity (WiFi), portable internet such as wireless broadband internet (WiBro) and world Interoperability for microwave access (WiMax) and packet transfer (for example, a 3G mobile communication network such as wideband CDMA (WCDMA) and CDMA 2000, a 3.5G mobile communication network such as high speed downlink packet access (HSDPA) and high speed uplink packet access (HSUPA), a 4G mobile communication network currently being serviced, and the like); [0034] Assuming that the above-described mobile communication network is a LTE network, the LTE network may interwork with an inter-RAT network (such as WiFi network, WiBro network, WiMax network, WCDMA network, CDMA network, UMTS network, GSM network and the like)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Bajj’s base station so that all signal samples from different RATs can be detected and measured, and thus improve the applicability of the sniffing system and provide more accurate and wider support for the operator to reduce the interference among in a network.

Regarding Claim 9, Bajj does not teach the sniffer circuit is configured to extract one or more of EARFCN, signal strength, Public Land Mobile Network Identifier (PLMN ID), Physical Cell Identifier (PCI), E-UTRAN Cell Global Identifier (ECGI), or other information found in typical UE measurement reports.
In an analogous art, Lee teaches the sniffer circuit is configured to extract one or more of EARFCN, signal strength, Public Land Mobile Network Identifier (PLMN ID), Physical Cell Identifier (PCI), E-UTRAN Cell Global Identifier (ECGI), or other information found in typical UE measurement reports ([0047] The small cell base station 21 may acquire information on the neighbor cells by means of the sniffer apparatus. The information on the neighbor cells to be acquired by the sniffer apparatus may include the PCI, slot synchronization acquisition, cyclic prefix (CP), frame synchronization acquisition, system information acquisition, measurement of reference signal received power (RSRP)/reference signal received quality (RSRQ), broadcast information and the like (i.e., with system information acquisition and broadcast information, EARFCN, PLMN ID, ECGI are obtained)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Bajj’s base station so that more network information of the neighboring cells can be extracted for the operator to optimize the configuration of the system and minimize the interference among the base stations.

Regarding Claim 10, the combination of Bajj, Lee, Pawar, Li and Reed, specifically Bajj teaches the sniffer circuit is configured to identify specific signals and create a corresponding neighbor relations table ([0054] The sniffer module 211 can be used to detect neighboring eNBs. The neighboring eNB detection can be used to create an initial neighbor list).

Regarding Claim 11, the combination of Bajj, Lee, Pawar, Li and Reed, specifically Bajj teaches an output of the sniffer circuit is coupled to a self-organizing network (SON) module, enabling the SON module to perform one or more of maintaining a neighbor list; noting adjacent power; coordinating signal strength or power with neighbors; coordinating selection of RAT or standup of an access network; and providing analytics ([0048] The small cell eNB can also information from the sniffer module 211 in SON functions. The SON functions can include setting up RF power parameters for the small cell coverage, continuously monitoring RF spectrum and optimizing coverage for users present in cells managed by the small cell eNB and in adjacent cells, optimizing the RF parameters to reduce interference to the macro network and to the UE tied to the macro network, using sniffed information of the frequency usage to allow offload to other frequency bands, examining usage of one carrier's radio resources and reallocating capacity from a full carrier to other unused carriers within the same band, using network monitoring mode to allow for small cell to small cell handovers and small cell to macro handovers and vice versa, using network monitoring to allow the use of several mobile network operator in a neutral host application, and using network monitoring parameters to enable software defined radio baseband elements to increase capacity elements or throughput QoS. The small cell eNB can also use the sniffer module 211 for peer management of frequency usage and allocation. The small cell eNB can include dynamic sniffing to dynamically adjust output power to not interfere with existing macro frequencies).
Regarding Claim 17, Bajj teaches an RF switch ([0035] The RF interface module 240, in some embodiments, combines and splits the radio signals).
However, Bajj does not teach the sniffer circuit further comprises a plurality of layer 1/physical layer (L1/PHY) processing modules, each of the plurality of L1/PHY processing modules supports one of 2G, 3G, 4G, Wi-Fi, WiMax, or 5G radio access technology.
In an analogous art, Lee teaches the sniffer circuit further comprises a plurality of layer 1/physical layer (L1/PHY) processing modules, each of the plurality of L1/PHY processing modules supports one of 2G, 3G, 4G, Wi-Fi, WiMax, or 5G radio access technology ([0025] a mobile communication network may include a 2G mobile communication network such as global system for mobile communication (GSM) and code division multiple access (CDMA), a mobile communication network for supporting wireless internet such as long term evolution (LTE); [0026] Different types of network cells may be in a mixed form in the mobile communication network; [0034] Assuming that the above-described mobile communication network is a LTE network, the LTE network may interwork with an inter-RAT network; [0083] entities for executing the actions can refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution. For example, an entity for executing an action can be, but is not limited to being, a process running on a processor, a processor, an object, an executable, a thread of execution, a program, and a computer. By way of illustration, both an application running on an apparatus and the apparatus can be an entity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Bajj’s base station so that all signal samples from different RATs can be detected and measured, and thus improve the applicability of the sniffing system and provide more accurate and wider support for the operator to reduce the interference among in a network.

Regarding Claim 20, Bajj does not teach a L1/PHY processing module of the plurality of L1/PHY processing modules provides partial network processing, the partial network processing includes processing of one or more EARFCN, signal strength, Public Land Mobile Network Identifier (PLMN ID), Physical Cell Identifier (PCI), E-UTRAN Cell Global Identifier (ECGI), or other information found in typical UE measurement reports.
In an analogous art, Lee teaches a L1/PHY processing module of the plurality of L1/PHY processing modules provides partial network processing, the partial network processing includes processing of one or more EARFCN, signal strength, Public Land Mobile Network Identifier (PLMN ID), Physical Cell Identifier (PCI), E-UTRAN Cell Global Identifier (ECGI), or other information found in typical UE measurement reports ([0047] The small cell base station 21 may acquire information on the neighbor cells by means of the sniffer apparatus. The information on the neighbor cells to be acquired by the sniffer apparatus may include the PCI, slot synchronization acquisition, cyclic prefix (CP), frame synchronization acquisition, system information acquisition, measurement of reference signal received power (RSRP)/reference signal received quality (RSRQ), broadcast information and the like (broadcast information also includes EARFCN, PLMN ID, ECGI)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Bajj’s base station so that more network information of the neighboring cells can be extracted for the operator to optimize the configuration of the system and minimize the interference among the base stations.

Regarding Claim 21, the combination of Bajj, Lee, Pawar, Li and Reed, specifically Bajj teaches an EARFCN is used to identify a specific cell or network of an interferer ([0048] The small cell eNB can include dynamic sniffing to dynamically adjust output power to not interfere with existing macro frequencies).

Regarding Claim 22, Bajj does not teach the sniffer circuit includes at least one of: a 2G partial UE including a 2G partial UE sniffer application and a 2G partial UE interface; a 3G partial UE including a 3G partial UE sniffer application and a 3G partial UE interface; a 4G partial UE including a 4G partial UE sniffer application and a 4G partial UE interface; and a 5G partial UE including a 5G partial UE sniffer application and a 5G partial UE interface; wherein at least one of the 2G partial UE sniffer application, 3G partial UE sniffer application, 4G partial UE sniffer application, and 5G partial UE sniffer application requests cell search or measurements reports.
In an analogous art, Lee teaches the sniffer circuit includes at least one of: a 2G partial UE including a 2G partial UE sniffer application and a 2G partial UE interface; a 3G partial UE including a 3G partial UE sniffer application and a 3G partial UE interface; a 4G partial UE including a 4G partial UE sniffer application and a 4G partial UE interface; and a 5G partial UE including a 5G partial UE sniffer application and a 5G partial UE interface; wherein at least one of the 2G partial UE sniffer application, 3G partial UE sniffer application, 4G partial UE sniffer application, and 5G partial UE sniffer application requests cell search or measurements reports ([0025] a mobile communication network may include a 2G mobile communication network such as global system for mobile communication (GSM) and code division multiple access (CDMA), a mobile communication network for supporting wireless internet such as long term evolution (LTE); [0026] Different types of network cells may be in a mixed form in the mobile communication network; [0034] Assuming that the above-described mobile communication network is a LTE network, the LTE network may interwork with an inter-RAT network; [0083] entities for executing the actions can refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution. For example, an entity for executing an action can be, but is not limited to being, a process running on a processor, a processor, an object, an executable, a thread of execution, a program, and a computer. By way of illustration, both an application running on an apparatus and the apparatus can be an entity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Bajj’s base station so that all signal samples from different RATs can be detected and measured, and thus improve the applicability of the sniffing system and provide more accurate and wider support for the operator to reduce the interference among in a network.

Regarding Claim 23, Bajj teaches a base station ([0004] base station), comprising: a processor ([0004] processor); a memory coupled to the processor ([0004] a memory coupled to the processor); a base station access radio coupled to the processor ([0004] radio modules); a user equipment module, coupled to the processor, for providing a backhaul link for the base station ([0004] a backhaul interface module configured to send data to a network and receive data from the network); and
a sniffer circuit coupled to the processor ([0004] sniffer module), wherein the sniffer circuit further comprises:
a PHY processing layer ([0036] Each of the radio modules 210 may be configured to support a specific protocol stack. The protocol stack may include ... and a Physical (PHY) layer; [0044] sniffer module 211 may be provided as software-defined radios (SDRs). An SDR is a programmable radio device that includes a processor for executing signal processing. A variety of different radio protocols (waveforms) can be received and transmitted depending on the software that is executed by the processor of an SDR) for receiving samples from a radio receive chain ([0034] The RF interface module 240 includes circuitry for transmission and reception of the radio signals such as power amplifiers for driving the antennas, low noise amplifiers (LNAs) for amplifying signals received by the antennas, tuners, upconverters, and downconverters; [0058] the sniffer module 211 may determine the signal strength and other characteristics of signals received by the small cell eNB; [0060] In the continuous mode, a dedicated receiver, for example, the sniffer module 210, is used for signal detection);
at least two partial user equipment modules, for receiving the samples from the PHY processing layer and for performing processing on the received samples ([0044] The radio modules 210 and sniffer module 211 may be provided as software-defined radios (SDRs). An SDR is a programmable radio device that includes a processor for executing signal processing. A variety of different radio protocols (waveforms) can be received and transmitted depending on the software that is executed by the processor of an SDR);
wherein the base station being configured to detect nearby radio frequency sources using the sniffer circuit ([0048] The small cell eNB can use the sniffer module 211 as a radio in band sniffer to detect existing macro base station carrier frequencies or other small cell carrier frequencies in wireless radio bands); the base station being configured to detect nearby radio frequency sources using the sniffer circuit ([0048] The small cell eNB can use the sniffer module 211 as a radio in band sniffer to detect existing macro base station carrier frequencies or other small cell carrier frequencies in wireless radio bands); and
an RF switch ([0035] The RF interface module 240, in some embodiments, combines and splits the radio signals).
	However, Bajj does not teach receiving in-phase and quadrature samples; at least two radio access technology (RAT)-specific partial user equipment modules, for receiving the in-phase and quadrature samples and for performing RAT-specific processing on the received samples; wherein the base station is a mobile base station providing access in a moving vehicle; the base station being configured to turn itself on and off to avoid interference with other base stations in proximity of the vehicle, and wherein the sniffer circuit is turned off or on based on a vehicle ignition status, and wherein the sniffer circuit further comprises a plurality of layer 1/physical layer (L1/PHY) processing modules, each of the plurality of L1/PHY processing modules supports one of 2G, 3G, 4G, Wi-Fi, WiMax, or 5G radio access technology.
In an analogous art, Lee teaches at least two radio access technology (RAT)-specific partial user equipment modules, for receiving the samples from the PHY processing layer and for performing RAT-specific processing on the received samples ([0026] Different types of network cells may be in a mixed form in the mobile communication network; [0034] Assuming that the above-described mobile communication network is a LTE network, the LTE network may interwork with an inter-RAT network), and herein the sniffer circuit further comprises a plurality of layer 1/physical layer (L1/PHY) processing modules, each of the plurality of L1/PHY processing modules supports one of 2G, 3G, 4G, Wi-Fi, WiMax, or 5G radio access technology ([0025] a mobile communication network may include a 2G mobile communication network such as global system for mobile communication (GSM) and code division multiple access (CDMA), a mobile communication network for supporting wireless internet such as long term evolution (LTE); [0026] Different types of network cells may be in a mixed form in the mobile communication network; [0034] Assuming that the above-described mobile communication network is a LTE network, the LTE network may interwork with an inter-RAT network; [0083] entities for executing the actions can refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution. For example, an entity for executing an action can be, but is not limited to being, a process running on a processor, a processor, an object, an executable, a thread of execution, a program, and a computer. By way of illustration, both an application running on an apparatus and the apparatus can be an entity).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Bajj’s base station so that all signal samples from different RATs can be detected and measured, and thus improve the applicability of the sniffing system and provide more accurate and wider support for the operator to reduce the interference among in a network.
The combination of Bajj and Lee does not teach receiving in-phase and quadrature samples; wherein the base station is a mobile base station providing access in a moving vehicle; the base station being configured to turn itself on and off to avoid interference with other base stations in proximity of the vehicle, and wherein the sniffer circuit is turned off or on based on a vehicle ignition status.
	In an analogous art, Pawar teaches receiving in-phase and quadrature samples (column 9, lines 25-40, base station 14 may regularly provide base station 12 with I/Q samples for all signals that base station 14 receives. In that case, since UEs 32 and 34 are located in the overlap of coverage with base station 14, base station 12 may invoke application of uplink CoMP for UEs 32 and 34 by starting to use those received I/Q samples, along with those it obtained itself, to help improve determination of the underlying data transmissions from UEs 32 and 34. Alternatively, if base station 12 is not yet receiving such I/Q samples from base station 14, base station 12 could invoke application of uplink CoMP for UEs 32 and 34 by signaling to base station 14 to request base station 14 to start obtaining and providing the I/Q samples, and by starting to use those received I/Q samples, along with those it obtained itself, to help improve determination of the underlying data transmissions from UEs 32 and 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Pawar’s method with Bajj’s base station so that all the modulated signal samples sent from other base stations can be readily demodulated and decoded by the receiving base station. Thus, better estimation of the interference can be obtained, and effectiveness of the sniffing method is improved.
The combination of Bajj, Lee and Pawar does not teach wherein the base station is a mobile base station providing access in a moving vehicle; the base station being configured to turn itself on and off to avoid interference with other base stations in proximity of the vehicle, and wherein the sniffer circuit is turned off or on based on a vehicle ignition status.
In an analogous art, Li teaches wherein the base station is a mobile base station providing access in a moving vehicle ([0229] The node 30 may be embodied in other apparatuses or devices, such as … a vehicle), the base station being configured to turn itself on and off to avoid interference with other base stations in proximity of the vehicle ([0089] Another example is shown in FIG. 7 as Use Case III in a scalable and self-organized heterogeneous network system, where either HeNB 202 or WLAN 103 may be turned on or off for managing the access network congestion, interference among the cells, system power consumption, as well as the system maintenance due to reconfiguration or failure fixing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li’s method with Bajj’s base station so that it can manage the access network congestion, interference among the cells and system power consumption (Li [0089]). Thus, a scalable and self-organized heterogeneous network system is efficiently deployed.
The combination of Bajj, Lee, Pawar and Li does not teach wherein the sniffer circuit is turned off or on based on a vehicle ignition status.
In an analogous art, Reed teaches wherein the sniffer circuit is turned off or on based on a vehicle ignition status ([0039] the detection system is automatically activated when the vehicle is started, such as by turning on the ignition, and the transmission is moved for "Park". Although not shown, the converse is also true, and the detection system is deactivated when the vehicle is turned off or put back into "Park". At 220, the system passively monitors signals on one or more of the cellular frequencies using at least one antenna 10. During this stage, the detection system 100 may perform any number of functions if there is a cellphone that is active but in the idle mode; [0046] the signal detection system 100 is automatically activated when the vehicle ignition switch is "on" and the vehicle transmission is placed in gear, that is, any position other than the "neutral" position. The signal detection system is powered off and disengaged when the vehicle ignition switch is "off", or when the vehicle transmission is in a disengaged position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Reed’s method with Bajj’s base station so that the unnecessary power consumption can be avoided, and a more power-efficient detection system can be accomplished.

Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bajj et al. in view of Lee, Pawar et al., Li et al., Reed et al. and Mehta (US 2015/0334750).
Regarding Claim 12, Bajj teaches an output measurement of the sniffer circuit is stored ([0080] the small cell eNB adds a new cell to its list (or table or database) of tracked cells 940).
However, the combination of Bajj, Lee, Pawar, Li and Reed does not teach a positioning coordinate, such as GPS, or a timestamp, or both, in a database.
In an analogous art, Mehta teaches a positioning coordinate, such as GPS, or a timestamp, or both, in a database ([0021] the in-vehicle base stations may be instructed to measure and report back macro coverage quality and properties (e.g., enhanced cell global identity (ECGI), etc.) along with their global positioning system (GPS) coordinates; [0029] the base station may obtain, report, and use information about macro coverage that exists at the base station. In some cases the UE modem at the base station may be used to obtain this information. The information may include bandwidth metrics, such as uplink/downlink capacity and latency; channel quality metrics, such as RSSI, RSRP, RSRQ, and SNR; and motion reporting metrics, such as rate of change of channel quality, and speed, acceleration, and position information of the UE modem at the base station, including GPS coordinates and accelerometer telemetry).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mehta’s base station coordinates with Bajj’s sniffer measurement in order to provide an increase in overall backhaul capacity of the ad-hoc mesh network (Mehta [0004]). The position information can assist in the coordination of the base station deployment, and therefore improve the network planning and service coverage, the resource utilization efficiency can also be increased.

Regarding Claim 13, the combination of Bajj, Lee, Pawar, Li and Reed does not teach the sniffer circuit is turned off or on based on a vehicle velocity.
In an analogous art, Mehta teaches the sniffer circuit is turned off or on based on a vehicle velocity ([0044] whether to set up a new backhaul connection may be based on one or more parameters, such as: … a speed of one or more vehicles; [0052] a base station may periodically attach to a macro cell. ... The intervals may also be based on whether or not the vehicle is in motion, so that when a vehicle is moving at speed the attach may be performed either more or less often).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mehta’s method with Bajj’s sniffer circuit in order to provide an increase in overall backhaul capacity of the ad-hoc mesh network (Mehta [0004]). The position information can assist in the coordination of the base station deployment, and therefore improve the network planning and service coverage, the resource utilization efficiency can also be increased.

Regarding Claim 15, Bajj teaches the base station being configured to detect nearby radio - 35 -Attorney Docket No.: PWS-72512US01Date of Deposit: May 8, 2018frequency sources using the sniffer circuit ([0048] The small cell eNB can use the sniffer module 211 as a radio in band sniffer to detect existing macro base station carrier frequencies or other small cell carrier frequencies in wireless radio bands).
However, the combination of Bajj, Lee, Pawar, Li and Reed does not teach the base station is a mobile base station providing LTE access in a moving vehicle, and turn itself on and off or to reduce coverage to avoid interference with other base stations in proximity of the vehicle.
In an analogous art, Mehta teaches the base station is a mobile base station providing LTE access in a moving vehicle ([0005] The first mobile base station may further comprise a Long Term Evolution (LTE) cellular modem coupled to the base station via a serial interface), and turn itself on and off or to reduce coverage to avoid interference with other base stations in proximity of the vehicle ([0044] whether to set up a new backhaul connection may be based on one or more parameters, such as: … a speed of one or more vehicles; [0052] a base station may periodically attach to a macro cell. ... The intervals may also be based on whether or not the vehicle is in motion, so that when a vehicle is moving at speed the attach may be performed either more or less often).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mehta’s method with Bajj’s base station in order to provide an increase in overall backhaul capacity of the ad-hoc mesh network (Mehta [0004]). The position information can assist in the coordination of the base station deployment, and therefore improve the network planning and service coverage, the resource utilization efficiency can also be increased.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bajj et al. in view of Lee, Pawar et al., Li et al., Reed et al. and Schmidt (US 2003/0035388).
Regarding Claim 16, the combination of Bajj, Lee, Pawar, Li and Reed does not teach a plurality of sniffer circuits, each of the plurality of sniffer circuits supports a single radio access technology, one or more of the plurality of sniffer circuits coupled via a bus to a radio frequency receiver circuit.
In an analogous art, Schmidt teaches a plurality of sniffer circuits, each of the plurality of sniffer circuits supports a single radio access technology, one or more of the plurality of sniffer circuits coupled via a bus to a radio frequency receiver circuit ([0026] the process 60 can be executed in parallel so that N channels can be tested in parallel. In this embodiment, a plurality of sniffers are deployed, and the output of each sniffer is provided to an instance of the process 60 … A parallel sniffer could be used to look at several frequencies simultaneously, thus immediately discovering what transmission technique is being used).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Schmidt’s multiple sniffers with Bajj’s base station so that channel measurements can be performed very quickly. A parallel sniffer could be used to look at several frequencies simultaneously, thus immediately discovering what transmission technique is being used (Schmidt [0026]).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bajj et al. in view of Lee, Pawar et al., Li et al., Reed et al. and da Silva et al. (US 2016/0234819).
Regarding Claim 18, the combination of Bajj, Lee, Pawar, Li and Reed does not teach the RF switch sends a single set of RF I/Q samples to the plurality L1/PHY processing modules.
In an analogous art, da Silva teaches the RF switch sends a single set of RF I/Q samples to the plurality L1/PHY processing modules ([0041] The IQ data is forwarded from the Main Unit to the Remote Unit over a so called Common Public Radio Interface (CPRI)--which is a high speed, low latency data interface; [0100] The CPRI interface could be enhanced from current time domain (IQ samples) to frequency domain data by moving the IFFT/FFT and cyclic prefix insertion/removal to the RRU).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined da Silva’s method with Bajj’s base station so that the multiple radio access technologies can be supported with a common radio apparatus and interface, and thus reduce the hardware cost to implement the sniffer functionality in a mixed network environment.

Regarding Claim 19, the combination of Bajj, Lee, Pawar, Li and Reed does not teach the RF switch is one of an Ethernet switch or common public radio interface (CPRI) switch.
In an analogous art, da Silva teaches the RF switch is one of an Ethernet switch or common public radio interface (CPRI) switch ([0100] The PHY layer functionality is co-located close to the radio interface. It is also possible to divide the PHY-layer into different parts when a high speed and low latency data interface is available, such as the CPRI interface between DU and RRU).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined da Silva’s method with Bajj’s base station so that the multiple radio access technologies can be supported with a common radio apparatus and interface, and thus reduce the hardware cost to implement the sniffer functionality in a mixed network environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Galaro et al. (US 2012/0214550) teaches method for controlling a phased deployment of a base station using an operational state of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-WEN CHANG/Examiner, Art Unit 2413